NUMBER 13-09-00044-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


SEAN MCNERTHNEY,                                                              Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On Appeal from the 214th District Court
                           of Nueces County, Texas.



                         MEMORANDUM OPINION

           Before Chief Justice Valdez and Justices Garza and Vela
                     Memorandum Opinion Per Curiam

       Appellant, Sean Mcnerthney, attempts to appeal his conviction for evading arrest.

The trial court has certified that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX . R. APP. P. 25.2(a)(2). Appellant filed a request for permission

to appeal with the trial court which was denied. See id.
       On February 3, 2009, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether appellant

has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On March 6, 2009, counsel filed a letter brief with this Court. Counsel’s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are denied as moot.

                                                   PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 26th day of March, 2009.




                                               2